DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 20-21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 18, A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 18 recites the broad recitation aqueous alkali silicate solution containing aluminum atoms, and the claim also recites aqueous alkali silicate solution containing aluminum atoms in the form of an aluminate salt which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 20 recites the limitation "the silane compound of Formula (1) " in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the step (A-1)" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4, 7-8, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ue et al (US 5,587,871).
Ue discloses fine particles in a sol, the fine particles comprising:
(1) metal oxide fine particles covered with an aluminosilicate where the fine particle is most preferably silica (see Col 3, Ln 13-38);
(2) the metal oxide fine particle covered with aluminosilicate having particle size in the range of 10 to 50 nm (see Col 3, Ln 42);
(3) the solvent used in the sol comprising an organic polar solvent which includes an amide solvent, lactone solvent, carbonate solvent, alcohol solvent, nitrile solvent, phosphoric acid ester solvent ore mixtures thereof (see Col 2, Ln 33-45 and Col 4, Ln 28-30); and
(4) the Al/Si ratio is 0.02 to 0.8 (see Col 3, Ln 22-24) and therefore the aluminum atoms bonded to the surface of the silica particles is in an amount in terms of Al2O3 is 10,000 to 40,000 ppm/SiO2 (for example 0.02*1,000,000 = 20,000 Al atoms ppm/SiO2; and therefore Al2O3 = 20,000/2 = 10,000 ppm Al2O3/SiO2).
	It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the sol as disclosed by Ue where the solvent is any solvent disclosed by Ue including the amide solvent and expect the sol to be useful for his electrolyte solution. 
	It also would have been obvious to prepare the sol as disclosed by Ue where the amount of aluminum atoms is in any range overlapping the amount in terms of Al2O3 of 10,000 to 40,000 pm/SiO2 including the claimed range and expect the sol to be useful for his electrolyte solution.
	Regarding Claim 4, since Claim 4 is directed to a product by process limitation where the only difference is how the amount of aluminum is measured, one of ordinary skill in the art would reasonably expect that Ue’s sol to have the same concentration of aluminum since Ue explicitly discloses the concentration range. 
	Regarding Claim 7, Ue discloses a silica sol comprising an amide solvent (see Col 2, Ln 33-37).
	Regarding Claim 8, Ue discloses a silica sol comprising a dimethylacetamide, dimethylformamide or a methylpyrrolidone (see Col 2, Ln 33-37).
	Regarding Claim 17, Ue discloses a method for producing the silica sol comprising preparing an aqueous silica sol comprising fine metal oxide particles covered with aluminosilicate the replacing with the appropriate solvent (see Col 4, Ln 7-18).
	
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ue as applied to Claim 17 and in further view of Ishihara et al (US 2012/0103231).
	As applied to Claim 17, Ue discloses a method for preparing a silica sol comprising preparing an aqueous silica sol comprising fine metal oxide particles covered with aluminosilicate in an amount of overlapping with 800 to 20,000 ppm and the replacing with an amide solvent
Ue further discloses the method where the aqueous silica sol is prepared by adding a silicic acid aqueous solution and a sodium aluminate solution (i.e. aluminate salt) to a silica sol (see Col 4, Ln 7-12).  Ue is silent about the temperature and does not disclose where the solution is heated to 80 to 300°C.
Ishihara discloses a method for preparing silica modified by aluminum, the method comprising mixing an aqueous aluminate solution to an alkaline silica sol and heating the mixture to 60 to 200°C (see [0024-0025]).  Ishihara discloses if the heating temperature is less than 60°C than the reaction does not proceed sufficiently (See [0100]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to perform the method as disclosed by Ue where the heating temperature is in any range overlapping with 60 to 200°C as disclosed by Ishihara including the claimed range in order for the reaction to proceed sufficiently.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 2-3, 5-6, 9-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 The closest prior art do not disclose or fairly suggest a silica sol comprising silica particles containing aluminum atoms and having an average primary particle diameter of 5 to 100 nm, the silica particles being dispersed in a nitrogen-containing solvent, wherein the aluminum atoms are bonded to the surfaces of the silica particles in an amount in terms of Al2O3 of 800 to 20,000 ppm/SiO2 where the silica particles are bonded to at least one silane compound selected for the group consisting of silane compounds of Formulae (1) to (3) as required in Claim 2.
The closest prior art does not disclose or fairly suggest a silica sol according to claim 1 where the silica particles are bonded to at least one silane compound selected for the group consisting of silane compounds of Formulae (1) to (3) as required in Claims 2-3.
The closest prior art does not disclose or fairly suggest a silica sol according to claim 1 where the amount of aluminum atoms present in the entire silica particles in terms of Al2O3 is 2,700 to 30,000 ppm/SiO2 silica particles as required in Claim 5.
The closest prior art does not disclose or fairly suggest a composition comprising the silica sol according to claim 1 and a nitrogen-containing polymer as required in Claims 9 and 11-13.
The closest prior art does not disclose or fairly suggest an insulating resin comprising the silica sol according to claim 1 and a nitrogen-containing polymer as required in Claims 10 and 14-16.

Besides the above cited prior art, the closest prior art further includes the following pertinent art:
Suenaga et al (US 2016/0137789) which discloses a resin composition comprising a polyimide resin (i.e. nitrogen containing polymer) and silica microparticles with mean particles size from 1 to 100 nm (see [0110-0113].  Suenaga further discloses the resin composition prepared by mixing a polyimide resin solution an organosilica sol where the silica microparticles are dispersed in a solvent which is preferably N-methyl-2-pyrrolidone, N,N-dimethylformamide, N,N-dimethylacetamide (see [0122]).  Suenaga further discloses the silica microparticles further comprising a surface treatment with a silane coupling agent (see [0115-0116]).  Suenaga does not disclose the silica particles containing aluminum atoms bonded to the surfaces of the silica particles in an amount in terms of Al2O3 of 800 to 20,000 ppm/SiO2.
Alexander et al (US 2,892,797) discloses a silica sol in which the silica particles have an average size from 5 to 50 millimicrons (i.e. 5 to 500 nm) and the silica particles are coated with aluminum and the amount of aluminum being such that gram atoms Al/gram atoms Si = A/1,250 to A/250,000 where A is the specific surface area of the particles (see Claim 7).  Alexander does not disclose or suggest the silica particles dispersed in a nitrogen-containing solvent.
Suemura (WO-2019/050008 citations from US equivalent US 2020/0286644) discloses an insulating compound containing a silica sol, a resin, and a curing agent (see Abstract).  Suemura further discloses the silica particles containing a polyvalent metal oxide so that the ratio by mole of a polyvalent metal M to Si is 0.001-0.02 and the silica particles having an average particle diameter of 5-40 nm (See [0055-0061]).  Suemura further discloses the silica sol in an organic medium including organic solvents comprising an amide (see [0066] and [0072]).  Suemura further discloses the silica particles bonded to a silane compound (see [0031] and [0099]).  Suemura does not explicitly disclose that aluminum atoms are bonded to the surfaces of the silica particles in an amount in terms of Al2O3 of 800 to 20,000 ppm/SiO2. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833. The examiner can normally be reached Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on (571)272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL FORREST/Examiner, Art Unit 1738                                                                                                                                                                                                        12/17/2022